      Case: 19-1930                 Document: 00713613835                  Filed: 05/15/2020          Pages: 2   (21 of 22)



      UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT



Everett McKinley Dirksen United States Courthouse                                        Office of the Clerk
        Room 2722 - 219 S. Dearborn Street                                              Phone: (312) 435-5850
             Chicago, Illinois 60604                                                    www.ca7.uscourts.gov




                                         NOTICE OF ISSUANCE OF MANDATE
 May 15, 2020


               Roger A. G. Sharpe
To:
               UNITED STATES DISTRICT COURT
               Southern District of Indiana
               United States Courthouse
               Indianapolis , IN 46204-0000



                                         SHANIKA DAY, et al.,
                                         Plaintiffs - Appellees

 No. 19-1930                             v.

                                         FRANKLIN WOOTEN, et al.,
                                         Defendants - Appellants

  Originating Case Information:

 District Court No: 1:17-cv-04612-TWP-TAB
 Southern District of Indiana, Indianapolis Division
 District Judge Tanya Walton Pratt
Herewith is the mandate of this court in this appeal, along with the Bill of Costs, if any. A
certified copy of the opinion/order of the court and judgment, if any, and any direction as to
costs shall constitute the mandate.


  RECORD ON APPEAL STATUS:                                        No record to be returned




NOTE TO COUNSEL:
   Case: 19-1930          Document: 00713613835                  Filed: 05/15/2020         Pages: 2     (22 of 22)



If any physical and large documentary exhibits have been filed in the above-entitled cause, they are
to be withdrawn ten (10) days from the date of this notice. Exhibits not withdrawn during this period
will be disposed of.

Please acknowledge receipt of these documents on the enclosed copy of this notice.

                           -----------------------------------




 Received above mandate and record, if any, from the Clerk, U.S. Court of Appeals for the
 Seventh Circuit.

 Date:                                                Received by:


       5/15/2020
 _________________________                              _____________________________
                                                      ____________________________________
                                                         Deputy Clerk, U.S. District Court



 form name: c7_Mandate(form ID: 135)
     Case: 19-1930                  Document: 00713613833            Filed: 05/15/2020        Pages: 1   (19 of 22)



     UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT



Everett McKinley Dirksen United States Courthouse                                Office of the Clerk
        Room 2722 - 219 S. Dearborn Street                                      Phone: (312) 435-5850
             Chicago, Illinois 60604                                            www.ca7.uscourts.gov




                                                    FINAL JUDGMENT
 January 10, 2020


    Before:                             FRANK H. EASTERBROOK, Circuit Judge
                                        DANIEL A. MANION, Circuit Judge
                                        AMY C. BARRETT, Circuit Judge


                                         SHANIKA DAY, et al.,
                                         Plaintiffs - Appellees

 No. 19-1930                             v.

                                         FRANKLIN WOOTEN, et al.,
                                         Defendants - Appellants

  Originating Case Information:

 District Court No: 1:17-cv-04612-TWP-TAB
 Southern District of Indiana, Indianapolis Division
 District Judge Tanya Walton Pratt


The district court's judgment denying Officer Denny and Sergeant Wooten's qualified
immunity defense is REVERSED, with costs, and the case is REMANDED for
proceedings consistent with this opinion.

The above is in accordance with the decision of this court entered on this date.

 form name: c7_FinalJudgment(form ID: 132)
Case: 19-1930    Document: 00713613832                  Filed: 05/15/2020         Pages: 18   (1 of 22)




                                        In the

                United States Court of Appeals
                          For the Seventh Circuit
                              ____________________
         No. 19-1930
         SHANIKA DAY, et al.,
                                                          Plaintiffs-Appellees,
                                          v.

         FRANKLIN WOOTEN, et al.,
                                                      Defendants-Appellants.
                              ____________________

                  Appeal from the United States District Court for the
                  Southern District of Indiana, Indianapolis Division.
                   No. 1:17-cv-04612 — Tanya Walton Pratt, Judge.
                              ____________________

           ARGUED NOVEMBER 6, 2019 — DECIDED JANUARY 10, 2020
                        ____________________

            Before EASTERBROOK, MANION, and BARRETT, Circuit
         Judges.
             MANION, Circuit Judge. Terrell Day died tragically while in
         police custody on September 26, 2015. This occurred while his
         hands were cuﬀed behind his back after he had winded him-
         self during a chase following an apparent shoplifting. The au-
         topsy report concluded his cause of death was a lack of oxy-
         gen in his blood, caused in part by his obesity, an underlying
         heart condition, and restricted breathing due to having his
Case: 19-1930    Document: 00713613832                 Filed: 05/15/2020          Pages: 18   (2 of 22)




         2                                                       No. 19-1930

         hands cuﬀed behind his back. In this § 1983 excessive force
         action brought against the arresting oﬃcers, the district court
         concluded the oﬃcers were not entitled to qualified immunity
         because “reasonable oﬃcers would know they were violating
         an established right by leaving Day’s hands cuﬀed behind his
         back after he complained of diﬃculty breathing.” For the rea-
         sons set forth below, we disagree with the district court’s con-
         clusion of law and accordingly reverse.
                                  I.   Background
             A. Assumed Facts
             Before relating the facts, we first address which facts we
         must accept or assume for purposes of this interlocutory ap-
         peal of the denial of qualified immunity. The plaintiﬀs argue
         we must accept both “the ‘facts that the district court assumed
         when it denied summary judgment,’ and … ‘the plaintiﬀ’s
         version of the facts.’” This misstates the standard established
         by our case law. We are instead presented with a choice be-
         tween “[s]everal sources of undisputed facts [that] may frame
         our review” of the purely legal question presented by a denial
         of qualified immunity. White v. Gerardot, 509 F.3d 829, 833 (7th
         Cir. 2007). We may “take, as given, the facts that the district
         court assumed when it denied summary judgment.” Id. (quot-
         ing Washington v. Haupert, 481 F.3d 543, 549 n.2 (7th Cir.
         2007)). Alternatively, “we may conduct our review by ‘accept-
         ing the plaintiﬀ’s version of the facts.’” Id.; see also Jewett v. An-
         ders, 521 F.3d 818, 819 (7th Cir. 2008). And finally, whether we
         accept the district court’s assumed facts or the plaintiﬀ’s ver-
         sion of the facts, we may also look to undisputed evidence in
         the record even if the district court did not consider it. White,
         509 F.3d at 833 n.5; see also Thompson v. Cope, 900 F.3d 414, 419
         (7th Cir. 2018).
Case: 19-1930    Document: 00713613832                 Filed: 05/15/2020          Pages: 18   (3 of 22)




         No. 19-1930                                                         3

            Although we are free to choose either the district court’s
         assumed facts or the plaintiﬀ’s version, it is most often appro-
         priate to accept the facts assumed by the district court in its
         denial of summary judgment. Haupert, 481 F.3d at 549 n.2. Ac-
         cordingly, we accept the district court’s statement of facts. See
         Day v. City of Indianapolis, 380 F. Supp. 3d 812, 817–21 (S.D.
         Ind. 2019). In a few instances, which we note, we look to un-
         disputed evidence not included in the district court’s order
         but provided elsewhere in the record.
              Terrell Day was eighteen years old and weighed approxi-
         mately 312 pounds1 at the time of his death, with a history of
         obesity and an underlying heart condition. On September 26,
         2015, Day was confronted by a loss-prevention oﬃcer outside
         the Burlington Coat Factory at Washington Square Mall in In-
         dianapolis after Day apparently shoplifted a watch from the
         store. Day returned the watch but refused to return to the
         store with the loss-prevention oﬃcer. A mall security oﬃcer
         who joined the confrontation noticed Day had a gun in his
         pocket. There are varying accounts of what occurred next, but
         it is undisputed that a chase ensued in which Day ran out of
         the mall, through the parking lot, and across a street to a gas
         station. He there collapsed on a grassy slope. Law enforce-
         ment soon arrived in response to a radio call describing an
         armed shoplifter. At this point, the gun was no longer on
         Day’s person, but was lying in the grass a few feet away and
         out of his reach.
            Oﬃcer Denny, the second oﬃcer to arrive on scene, hand-
         cuﬀed Day behind his back with a single set of handcuﬀs. He


            1 Day’s approximate weight was recorded in the autopsy report. (Ap-
         pellant’s Separate Appendix (“S.A.”) at 811.)
Case: 19-1930   Document: 00713613832             Filed: 05/15/2020       Pages: 18   (4 of 22)




         4                                                 No. 19-1930

         testified that Day’s hands came together easily behind his
         back. He noticed Day was overweight, sweating, and breath-
         ing heavily. Day told the oﬃcers he was having trouble
         breathing; Oﬃcer Denny told Day he had exerted himself by
         running and instructed him to take deep breaths in and out to
         slow his heart rate. Oﬃcer Denny otherwise did not observe
         any signs of distress or of Day’s trouble breathing.
             Oﬃcer Denny initially instructed Day to remain in an up-
         right seated position, which he believed to be the most com-
         fortable position for Day and ideal for the oﬃcers’ safety.
         However, Day would not maintain this position, but instead
         laid down and rolled down the slope. After two attempts to
         keep Day seated upright, Oﬃcer Denny instead positioned
         Day to lie on his side. Oﬃcer Denny believed this was the best
         course of action to prevent Day from asphyxiating by rolling
         onto his stomach. While repositioning Day, Oﬃcer Denny ob-
         served Day had defecated on himself. He attributed this to
         Day having over-exerted himself during the chase.
             Sergeant Wooten arrived shortly after Oﬃcer Denny de-
         tained Day. Sergeant Wooten monitored Day while Oﬃcer
         Denny completed his investigative duties as the arresting of-
         ficer. Sergeant Wooten and other oﬃcers repositioned Day
         several times when he rolled onto his stomach. Day com-
         plained to Sergeant Wooten that he could not breathe; how-
         ever, Sergeant Wooten was skeptical of these complaints be-
         cause Day also claimed to have done nothing wrong and was
         asking to be released. All the same, Sergeant Wooten called
         for an ambulance to evaluate Day approximately five minutes
         after Day was initially detained. Sergeant Wooten observed
         that Day appeared to calm down and began to breathe nor-
         mally.
Case: 19-1930     Document: 00713613832                   Filed: 05/15/2020            Pages: 18   (5 of 22)




         No. 19-1930                                                              5

            The ambulance arrived, and two paramedics examined
         Day. In response to their questions, Day told the paramedics
         he had no preexisting medical conditions. He was able to
         speak to them in clear, full sentences. Their examination in-
         volved multiple tests, including listening to Day’s breathing
         and checking his heart rate, respiratory rate, and blood oxy-
         gen saturation.2 Day’s hands remained cuﬀed behind his back
         throughout the examination. The paramedics concluded Day
         was breathing regularly and normally. Based on their exami-
         nation, the paramedics believed Day did not need to go to a
         hospital.
             At that point, the paramedics asked Sergeant Wooten to
         sign a release form so they could transfer custody of Day back
         to law enforcement. Sergeant Wooten did so. The form he
         signed was called a “Treatment/Transport Refusal,” and is
         meant to be signed by a patient when he refuses to be trans-
         ported to the hospital after being evaluated by paramedics.
         However, when the paramedics determine a handcuﬀed pris-
         oner does not need to be transported to the hospital, they have
         an oﬃcer sign the form as a witness of the transfer, not as a
         representative of the prisoner.
             Oﬃcer Denny requested a “jail wagon” to transport Day
         to a detention facility. When the jail wagon arrived, the driver
         found Day unresponsive. At that point Day was lying on his
         back on the asphalt with his hands still cuﬀed behind his back.
         When the driver and Sergeant Wooten attempted to stand
         Day up, his legs straightened and his knees locked. When Day


             2 The record is unclear on the duration of this examination, but at ar-
         gument counsel for the officers estimated it occurred over the course of
         ten to fifteen minutes.
Case: 19-1930      Document: 00713613832                      Filed: 05/15/2020             Pages: 18   (6 of 22)




         6                                                               No. 19-1930

         failed to respond either verbally or physically to two “ster-
         num rubs” (a painful stimulus administered to an unrespon-
         sive subject’s chest to invoke a reaction), the driver asked Ser-
         geant Wooten to call a second ambulance.
             The second ambulance arrived with a diﬀerent team of
         paramedics, approximately forty-three minutes after the first
         ambulance had arrived.3 Sometime between the departure of
         the first ambulance and the arrival of the second, a second pair
         of handcuﬀs was added to Day’s wrists.4 When the paramed-
         ics arrived, Day’s eyes were open, and he was breathing, but
         his pulse was weak. Day was loaded into the back of the am-
         bulance and the paramedics began to perform CPR. After at-
         tempting without success to revive Day for 30 minutes, he
         was pronounced dead. The coroner dispatched to the scene
         examined Day’s body and found no visible signs of trauma.
         However, the autopsy report listed his cause of death as “Sud-
         den Cardiac Death due to Acute Ischemic Change.” Listed as
         contributory causes were “Sustained respiratory compromise




             3 The Coroner’s Report records that the first ambulance arrived at “ap-

         proximately 1:09 PM” and the second ambulance arrived at “approxi-
         mately 1:52 PM.” (S.A. at 824–25.) Assuming the estimation that the first
         medical examination lasted approximately ten to fifteen minutes is accu-
         rate, we can surmise that roughly thirty minutes passed between the de-
         parture of the first ambulance and the arrival of the second. The exact
         amount of lapsed time, however, is not important for our purposes.
             4 Adding a second pair of handcuffs, by attaching one to each wrist
         and connecting them in the middle, is a method used on larger arrestees
         to make the arrestee more comfortable by lessening the restrictiveness of
         the handcuffs. See, e.g., Estate of Phillips v. City of Milwaukee, 123 F.3d 586,
         589 (7th Cir. 1997); Day, 380 F. Supp. 3d at 821.
Case: 19-1930       Document: 00713613832           Filed: 05/15/2020         Pages: 18   (7 of 22)




         No. 19-1930                                                     7

         due to hands cuﬀed behind the back, obesity, underlying car-
         diomyopathy.”
             Throughout his time in custody, Day never complained
         the handcuﬀs were too tight. Day complained of trouble
         breathing, but never indicated this was caused or exacerbated
         by the handcuﬀs. The first team of paramedics never asked
         the oﬃcers to remove or modify the handcuﬀs or add a sec-
         ond pair. In addition to the coroner’s report that Day exhib-
         ited no visible signs of trauma, the autopsy report states there
         were no “encircling contusions” or lacerations around Day’s
         wrists.5 The only indication that the handcuﬀs were causing a
         respiratory issue was the autopsy report, which also identi-
         fied for the first time his underlying heart condition.
            B. District Court Proceedings
             Day’s mother and father sued under § 1983 in September
         2017, and the defendants moved for summary judgment. Of-
         ficer Denny and Sergeant Wooten asserted qualified immun-
         ity. After considering the summary judgment motion, the dis-
         trict court held Oﬃcer Denny and Sergeant Wooten were not
         entitled to qualified immunity. The court first determined it
         could not hold as a matter of law the oﬃcers had not violated
         Day’s Fourth Amendment right against unreasonable seizure.
         Day, 380 F. Supp. 3d at 824–26. The court next concluded “rea-
         sonable oﬃcers would know they were violating an estab-
         lished right by leaving Day’s hands cuﬀed behind his back
         after he complained of diﬃculty breathing.” Id. at 827.
            In arriving at this conclusion, the district court cited an un-
         reported district court case to establish that oﬃcers act


            5   (S.A. at 811.)
Case: 19-1930    Document: 00713613832               Filed: 05/15/2020         Pages: 18   (8 of 22)




         8                                                     No. 19-1930

         unreasonably by failing to consider an injury or condition
         when handcuﬃng an arrestee. Id. (citing Salyers v. Alexandria
         Police Dep’t, 2016 WL 2894438, at *3 (S.D. Ind. May 18, 2016)).
         The district court also quoted a decision of this court for the
         proposition that using excessively tight handcuﬀs and yank-
         ing the arms of non-resisting, non-dangerous arrestees sus-
         pected of committing only minor crimes is clearly established
         as unlawful. Id. (quoting Payne v. Pauley, 337 F.3d 767, 780 (7th
         Cir. 2003)). Based on these cases, and the fact that Day com-
         plained of diﬃculty breathing and the oﬃcers “observed
         some signs of distress,” the court held the oﬃcers’ conduct
         was clearly established as a violation of Day’s rights. Id. at 828.
         The court denied qualified immunity. The oﬃcers appealed.
                                  II. Discussion
             A. Jurisdiction
             We first address jurisdiction. Appellate jurisdiction is lim-
         ited to review of final decisions of the district courts. 28 U.S.C.
         § 1291. Although we generally may not review a district
         court’s order until a final judgment is entered resolving all
         claims of all parties, the finality requirement is satisfied where
         a collateral order “conclusively determines a disputed ques-
         tion that is separate from the merits of the case and is eﬀec-
         tively unreviewable on an appeal from the final judgment.”
         Jones v. Clark, 630 F.3d 677, 679 (7th Cir. 2011) (citing Coopers
         & Lybrand v. Livesay, 437 U.S. 463, 468 (1978)). A summary
         judgment order denying qualified immunity to a public oﬃ-
         cial defendant is such an order that can be immediately re-
         viewable “to the extent that it turns on an issue of law.” Id.
         (citing Mitchell v. Forsyth, 472 U.S. 511, 528–30 (1985)).
Case: 19-1930   Document: 00713613832             Filed: 05/15/2020        Pages: 18   (9 of 22)




         No. 19-1930                                                  9

              The plaintiﬀs assert we lack jurisdiction over this appeal
         because the defendants, despite claiming to concede the dis-
         trict court’s assumed facts viewed in the light most favorable
         to the plaintiﬀs, are asserting their own preferred version of
         facts on disputed questions. We have already discussed why
         the plaintiﬀs are wrong to argue that we and the defendants
         must accept the plaintiﬀs’ version of the facts in this appeal.
         It is true, however, that we cannot decide disputed fact ques-
         tions in a qualified immunity appeal. We only have jurisdic-
         tion “when the party seeking to invoke it makes a purely legal
         argument that does not depend on disputed facts.” White, 509
         F.3d at 833. Therefore, we must first determine whether the
         defendants’ argument depends on disputed issues of fact,
         which would preclude our review.
             The primary factual dispute identified by the plaintiﬀs is
         whether the first team of paramedics’ medical evaluation was
         terminated because Day was medically cleared or because
         Wooten refused further medical treatment. They assert the
         district court acknowledged this as a disputed issue by stating
         “Plaintiﬀs believe Sergeant Wooten refused hospitalization
         on Day’s behalf, and had he not signed the Treat-
         ment/Transport Refusal form, the paramedics may have de-
         cided to transport Day to the hospital.” Day, 380 F. Supp. 3d
         at 820. At argument, the plaintiﬀs also pointed to evidence
         that the paramedics may have included false information in
         their medical report or may have been prevented from con-
         ducting a full examination due to Day’s hands being cuﬀed
         behind his back.
            As an initial matter, the suggestion that the paramedics in-
         cluded false information in their report or failed to properly
         complete a full evaluation are irrelevant to what Oﬃcer
Case: 19-1930    Document: 00713613832             Filed: 05/15/2020        Pages: 18   (10 of 22)




         10                                                 No. 19-1930

         Denny and Sergeant Wooten knew at the time of the incident.
         Our analysis hinges on whether reasonable oﬃcers under the
         circumstances would know their conduct violated a clearly
         established right. Mullenix v. Luna, 136 S. Ct. 305, 308 (2015);
         Sow v. Fortville Police Dep’t, 636 F.3d 293, 303 (7th Cir. 2011)
         (holding that, in an excessive force case, “the ‘reasonableness’
         of the use of force is judged from the perspective of a reason-
         able oﬃcer on the scene”). Therefore, the only relevant ques-
         tion is what the paramedics communicated to the oﬃcers at
         the scene.
             The district court recognized as undisputed that the para-
         medics concluded, based on their evaluation, “Day did not
         need to be transported to the hospital for medical treatment.”
         Day, 380 F. Supp. 3d at 820. The paramedics testified that law
         enforcement has no authority to refuse transport to a hospital
         if the medical personnel believe hospitalization is necessary.
         Sergeant Wooten could not terminate the examination be-
         cause he had no authority to do so. The district court also
         found that when an oﬃcer signs for a handcuﬀed arrestee, he
         “signs this form as a witness to the transfer, not as a repre-
         sentative of the detainee,” and that the medics require an of-
         ficer to sign the form “when [they] decide that a handcuﬀed
         prisoner is not going to go to the hospital.” Id. Thus, regard-
         less of the title or intended use of the form Sergeant Wooten
         signed, there is no genuine dispute that the paramedics con-
         cluded their evaluation because they believed Day did not
         need further treatment.
            Moreover, even assuming a factual dispute exists regard-
         ing the termination of the examination, we need not resolve
         that dispute to reach our conclusion today. Even if the oﬃcers
         were not entitled to rely on the judgment of the medical
Case: 19-1930   Document: 00713613832             Filed: 05/15/2020        Pages: 18   (11 of 22)




         No. 19-1930                                                  11

         professionals, they were still entitled to qualified immunity
         because there was no clearly established law to put the oﬃc-
         ers on notice that handcuﬃng Day under the circumstances
         of this case violated his constitutional rights.
            The plaintiﬀs also dispute whether a second pair of hand-
         cuﬀs was added to Day’s wrists and, if so, when it was added.
         But the district court assumed in its statement of facts that a
         second pair of handcuﬀs was added, and that the second pair
         was added before the second ambulance arrived. Id. at 821.
         Since we accept the district court’s assumed facts for this ap-
         peal, we assume this as well. Furthermore, as we explain be-
         low, the addition of the second pair of handcuﬀs does not
         change the outcome of this case. Accordingly, we have juris-
         diction to address the purely legal question presented by this
         appeal.
            B. Denial of Qualified Immunity
            We review de novo a district court’s denial of summary
         judgment on a qualified immunity defense. Rooni v. Biser, 742
         F.3d 737, 740 (7th Cir. 2014). As explained previously, we ac-
         cept the facts assumed by the district court and the undis-
         puted record evidence viewed in the light most favorable to
         the plaintiﬀs. White, 509 F.3d at 833 & n.5.
             A public oﬃcial defendant is entitled to qualified immun-
         ity unless two disqualifying criteria are met. First, the evi-
         dence construed in the light most favorable to the plaintiﬀ
         must support a finding that the defendant violated the plain-
         tiﬀ’s constitutional right. Second, that right must have been
         clearly established at the time of the violation. Stainback v.
         Dixon, 569 F.3d 767, 770 (7th Cir. 2009). Courts may “exercise
         their sound discretion in deciding which of the two prongs of
Case: 19-1930    Document: 00713613832              Filed: 05/15/2020        Pages: 18   (12 of 22)




         12                                                  No. 19-1930

         the qualified immunity analysis should be addressed first in
         light of the circumstances in the particular case at hand.” Pear-
         son v. Callahan, 555 U.S. 223, 236 (2009). “A clearly established
         right is one that is ‘suﬃciently clear that every reasonable of-
         ficial would have understood that what he is doing violates that
         right.’” Mullenix, 136 S. Ct. at 308 (emphasis added).
             The Fourth Amendment protects an individual’s right to
         be free from unreasonable seizures of his person. U.S. Const.
         amend. IV. When an oﬃcer uses greater force than reasonably
         necessary to make an arrest, he violates the arrestee’s Fourth
         Amendment right. Payne v. Pauley, 337 F.3d 767, 778 (7th Cir.
         2003). Importantly, “the ‘reasonableness’ of the use of force is
         judged from the perspective of a reasonable oﬃcer on the
         scene, rather than with the 20/20 vision of hindsight.” Sow, 636
         F.3d at 303.
             To defeat qualified immunity, however, the right must be
         defined more specifically than simply the general right to be
         free from unreasonable seizure. The Supreme Court has
         stated that “[s]pecificity is especially important in the Fourth
         Amendment context, where … it is sometimes diﬃcult for an
         oﬃcer to determine how the relevant legal doctrine, here ex-
         cessive force, will apply to the factual situation the oﬃcer con-
         fronts.” Kisela v. Hughes, 138 S. Ct. 1148, 1152 (2018).
             The district court defined the rights at issue as Day’s right
         to be free from excessively tight handcuﬀs and his right to
         have the oﬃcers consider his injury or condition in determin-
         ing the appropriateness of the handcuﬀ positioning. The court
         concluded that the oﬃcers’ conduct violated those rights.
         However, there is no Seventh Circuit precedent clearly estab-
         lishing that the conduct the oﬃcers engaged in violated either
         of those rights.
Case: 19-1930    Document: 00713613832              Filed: 05/15/2020         Pages: 18   (13 of 22)




         No. 19-1930                                                    13

             The plaintiﬀs point to Payne v. Pauley, 337 F.3d 767 (7th Cir.
         2003), and identify it as the best case to clearly establish the
         right to be free from excessively tight handcuﬀs. The district
         court quoted and cited this case for that principle as well. In
         Payne, we established the following right: “it was unlawful to
         use excessively tight handcuﬀs and violently yank the arms
         of arrestees who were not resisting arrest, did not disobey the
         orders of a police oﬃcer, did not pose a threat to the safety of
         the oﬃcer or others, and were suspected of committing only
         minor crimes.” Id. at 780. In Payne, the plaintiﬀ alleged (and
         we accepted for purposes of the appeal) that two police oﬃc-
         ers grappled and struggled over her arm for thirty minutes as
         they argued about who would handcuﬀ her, jerked her arm
         behind her back, slammed handcuﬀs onto her wrist, tight-
         ened them so tight that she experienced pain and numbness
         in her hands, and refused to loosen them when she com-
         plained. Id. at 774–75. The plaintiﬀ alleged she was treated
         this way even though she was not resisting and had commit-
         ted no oﬀense other than voicing disagreement with an irate
         oﬃcer’s racist remarks. Id.
             Payne does not help the plaintiﬀs because it involves cir-
         cumstances and conduct drastically diﬀerent than this case.
         Day was suspected of shoplifting while armed with a gun, a
         much more serious oﬀense than the plaintiﬀ in Payne (who
         had allegedly done nothing wrong). It is also undisputed that
         Day was not cooperative: he repeatedly changed position de-
         spite the oﬃcer’s instructions to remain seated upright, and
         he argued with the oﬃcers to let him go. More importantly,
         Oﬃcer Denny and Sergeant Wooten did not violently yank or
         jerk Day’s arms and shoulders, or any of Day’s person for that
         matter. Furthermore, the handcuﬀs in Payne were much
         tighter than they needed to be to accomplish the purpose of
Case: 19-1930    Document: 00713613832               Filed: 05/15/2020         Pages: 18   (14 of 22)




         14                                                    No. 19-1930

         detaining the arrestee, to the point of causing visible physical
         injury. There is no suggestion that the handcuﬀs used on Day
         were any tighter than would have been typically used to re-
         strain an arrestee in similar circumstances. In fact, the coroner
         noted no visible signs of trauma, and the autopsy report indi-
         cated no lacerations or contusions on Day’s wrists. The rule
         announced in Payne is inapposite.
             The other cases pointed to by the plaintiﬀs to establish a
         right to be free from excessively tight handcuﬀs—Tibbs v. City
         of Chicago, 469 F.3d 661 (7th Cir. 2006), and Rooni v. Biser, 742
         F.3d 737 (7th Cir. 2014)—similarly fail to clearly establish that
         the oﬃcers’ conduct violated that right. Tibbs recognized that,
         under certain circumstances, the use of excessively tight
         handcuﬀs might constitute excessive force in violation of the
         Fourth Amendment. 469 F.3d at 666 (citing Payne, 337 F.3d at
         767). However, we held the oﬃcer’s actions in that case were
         objectively reasonable where the plaintiﬀ complained “once
         about his handcuﬀs without elaborating on any injury, numb-
         ness, or degree of pain.” Id. Thus, Tibbs establishes that, absent
         any indication an oﬃcer is aware the handcuﬀ tightness or
         positioning is causing unnecessary pain or injury, the oﬃcer
         acts reasonably in not modifying the handcuﬀs.
            Likewise, Rooni establishes the right of a person “to be free
         from an oﬃcer’s knowing use of handcuﬀs in a way that
         would inflict unnecessary pain or injury, if that person pre-
         sents little or no risk of flight or threat of injury.” 742 F.3d at
         742. Once again, the key fact is that the oﬃcer must know the
         handcuﬀs will cause unnecessary pain or injury. Rooni fo-
         cused on the importance of multiple and specific complaints
         by the arrestee about the nature of his pain or injury. Id. at
         742–43 (collecting cases, distinguishing Tibbs because
Case: 19-1930     Document: 00713613832                  Filed: 05/15/2020            Pages: 18   (15 of 22)




         No. 19-1930                                                            15

         “plaintiﬀ complained the handcuﬀs were on too tight but did
         not indicate the degree of pain,” and a case in which the plain-
         tiﬀ complained once but did not elaborate on degree or nature
         of pain). Because the plaintiﬀ complained only once that the
         handcuﬀs were too tight without further elaboration, we con-
         cluded “there was nothing that would have alerted [the of-
         ficer] to the fact that a constitutional violation was looming.”
         Id. at 743.
             Day never complained that the tightness of the handcuﬀs
         was restricting his breathing. The record contains no evidence
         that there was any indication the handcuﬀs were the cause of
         Day’s breathing diﬃculty until the autopsy report was re-
         leased. Thus, Day’s right “to be free from an oﬃcer’s knowing
         use of handcuﬀs in a way that would inflict unnecessary pain
         or injury” was not violated.6
             The closely related right asserted by the district court and
         the plaintiﬀs is the right to have the arresting oﬃcer consider
         the arrestee’s injury or condition when handcuﬃng the ar-
         restee. The district court erred, however, by relying on Salyers
         v. Alexandria Police Department for the principle that “oﬃcers
         act unreasonably by failing to consider an injury or condition
         while handcuﬃng an individual.” Day, 380 F. Supp. 3d at 827.
         Salyers is an unreported district court opinion. We have con-
         clusively stated that district court opinions cannot clearly es-
         tablish a constitutional right because they are not binding
         precedential authority. Mason-Funk v. City of Neenah, 895 F.3d

            6 We reach this conclusion even without relying on the additional facts

         that the first paramedic team found Day’s breathing and oxygen levels to
         be good, never requested or attempted to modify Day’s handcuffs, and
         concluded he did not need to be hospitalized for further medical treat-
         ment.
Case: 19-1930    Document: 00713613832              Filed: 05/15/2020        Pages: 18   (16 of 22)




         16                                                  No. 19-1930

         504, 509 (7th Cir. 2018). Therefore, if the right relied upon in
         Salyers is a clearly established one, it must be clearly estab-
         lished by some other source.
             Salyers relied on, and the plaintiﬀs direct our attention to,
         our 2009 decision in Stainback v. Dixon, 569 F.3d 767 (7th Cir.
         2009). That case involved an arrestee with preexisting arm-
         and-shoulder injuries that were exacerbated when law en-
         forcement handcuﬀed him behind his back. The arrestee in
         Stainback complained the handcuﬀs were hurting his shoul-
         ders, but never told the oﬃcers of his preexisting injuries. If
         the oﬃcers had known of the preexisting injury, we agreed
         “they certainly would have been obligated to consider that in-
         formation, together with the other relevant circumstances, in
         determining whether it was appropriate to handcuﬀ” the ar-
         restee. Id. at 773. However, we held the oﬃcers were entitled
         to qualified immunity because they did not use the handcuﬀs
         “in a manner that would clearly injure or harm a typical ar-
         restee,” and it was not apparent to the oﬃcers, nor were they
         informed, that the arrestee had a preexisting condition that
         could be aggravated by the handcuﬀs. Id. “[A] reasonable of-
         ficer cannot be expected to accommodate an injury that is not
         apparent or that otherwise has not been made known to him.”
         Id.
             Thus, Stainback only clearly establishes the right to have a
         known injury or condition considered, together with other cir-
         cumstances, by oﬃcers when handcuﬃng. Stainback fails to
         clearly establish that Oﬃcer Denny and Sergeant Wooten’s
         conduct was violative. Just as the arrestee in Stainback com-
         plained generally of shoulder pain but never explained the ef-
         fect of the handcuﬀs on his preexisting injury, Day com-
         plained he was having trouble breathing but never
Case: 19-1930     Document: 00713613832                     Filed: 05/15/2020             Pages: 18   (17 of 22)




         No. 19-1930                                                                17

         complained that this was caused or exacerbated by his hand-
         cuﬀs as opposed to his exertion during the chase preceding
         his arrest. The oﬃcers (and apparently Day himself) were also
         unaware of Day’s underlying heart condition, which also con-
         tributed to his lack of oxygen according to the autopsy report.
             In Stainback, we acknowledged “in some cases, the fact that
         an act will cause pain or injury will be clear form the nature
         of the act itself.” Id. at 772. We concluded, however, that it
         would not be clear to the oﬃcers that the arrestee’s shoulder
         pain was caused by the act of cuﬃng his hands behind his
         back. Id. at 773. It is even less obvious under the circumstances
         of this case that Day’s trouble breathing was caused by hand-
         cuﬀ positioning. The record does not show this would be ap-
         parent to the oﬃcers at the time of the arrest.7 Accordingly,
         like the right in Payne, Rooni, and Tibbs, the right at issue in


             7 The plaintiffs suggest that the addition of a second pair of handcuffs

         before the second ambulance arrived is evidence of the officers’ awareness
         that the single pair of handcuffs had been restricting Day’s breathing. This
         is entirely speculative and goes well beyond a reasonable inference to
         which the plaintiffs are entitled. See White v. City of Chicago, 829 F.3d 837,
         841 (7th Cir. 2016). Adding a second pair of handcuffs indisputably pro-
         vides more comfort to an arrestee; there is no reason to believe the second
         pair was added to relieve Day’s breathing as opposed to simply providing
         more comfort to an arrestee who, at that late point, was obviously suffer-
         ing a medical trauma. In fact, the district court found the officers added
         the second pair of handcuffs at that point “because they believed Day was
         having a medical problem,” not because they specifically understood the
         handcuffs were causing his breathing difficulty. Furthermore, even if the
         addition of the second pair of handcuffs is evidence that the officers be-
         came aware that the first pair was restricting his breathing, it would then
         also be evidence that the officers did consider Day’s medical condition and
         modified the handcuffs when it became apparent they were causing a
         problem. Either way, this fact does not help the plaintiffs.
Case: 19-1930    Document: 00713613832              Filed: 05/15/2020        Pages: 18   (18 of 22)




         18                                                  No. 19-1930

         Stainback to have a known injury or condition considered by
         oﬃcers when handcuﬃng an arrestee is not implicated by the
         facts of this case.
             Given the facts as assumed by the district court and the
         information known to the oﬃcers at the time of the arrest, the
         only right plaintiﬀs can assert would be the right of an out-of-
         breath arrestee to not have his hands cuﬀed behind his back
         after he complains of diﬃculty breathing. We find no Seventh
         Circuit precedent clearly establishing such a right. The cases
         relied upon by the district court and the plaintiﬀs present cir-
         cumstances far diﬀerent, and therefore cannot clearly estab-
         lish that the oﬃcers’ conduct violated Day’s rights.
            One further point must be addressed. The Supreme Court
         has stated that even in the absence of existing precedent ad-
         dressing similar circumstances, “there can be the rare ‘obvi-
         ous case,’ where the unlawfulness of the oﬃcer’s conduct is
         suﬃciently clear.” District of Columbia v. Wesby, 138 S. Ct. 577,
         590 (2018). This case is certainly not one of those rare obvious
         cases. As already discussed, the handcuﬀs were used in a
         manner that would not have harmed an average arrestee, and
         there is no evidence the oﬃcers were aware the handcuﬀs
         were causing Day’s breathing trouble. The oﬃcers’ conduct
         under the circumstances was not obviously unlawful.
                                 III. Conclusion
             This case arose from an unfortunate tragedy. However,
         the oﬃcers did not violate any clearly established right. Ac-
         cordingly, the district court’s judgment denying Oﬃcer
         Denny and Sergeant Wooten’s qualified immunity defense is
         REVERSED and the case is REMANDED for proceedings con-
         sistent with this opinion.
   Case: 19-1930      Document: 00713613834              Filed: 05/15/2020    Pages: 1     (20 of 22)



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                      May 7, 2020

                                         Before

                     FRANK H. EASTERBROOK, Circuit Judge

                     DANIEL A. MANION, Circuit Judge

                     AMY CONEY BARRETT, Circuit Judge

No. 19-1930

SHANIKA DAY, et al.,                              Appeal from the United States District
     Plaintiffs-Appellees,                        Court for the Southern District of
                                                  Indiana, Indianapolis Division.
       v.
                                                  No. 17-cv-04612
FRANKLIN WOOTEN, et al.,
     Defendants-Appellants.                       Tanya Walton Pratt,
                                                  Judge.

                                       ORDER

       No judge of the court having called for a vote on the Petition for Rehearing En
Banc filed by Plaintiffs-Appellees on January 23, 2020, and all of the judges on the
original panel having voted to deny the Petition for Rehearing,

      IT IS HEREBY ORDERED that the Petition for Rehearing and Petition for
Rehearing En Banc is DENIED.
